DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 in the reply filed on 07/12/2022 is acknowledged.  The traversal is on the ground(s) that the restriction/election requirement has not provided adequate explanation why the instant claims would impose undue burden .  This is not found persuasive because contrary to Applicant’s arguments, the Office Action did provide adequate explanation. The Office Action notes that Group I and Group II are drawn to different inventions and that are under different classification. The Office Action further sets forth that the inventions require different field of search due their different classes/subclasses and also require different search queries and strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “parts by weight” of each element in claims 1 and 3 renders the claims vague and indefinite because it is unclear what the weight of each is based upon. Are the parts by weight of each elements based on 100 parts by weight of the entire catalyst that includes Cu, Zn, Al, Si and Pd/Au or based on 100 parts by weight that includes Cu, Zn, Al and Si without Pd and Au? 
When obviating this rejection, Applicant is required to indicate where the amendment is supported by the original disclosure. 
For purpose of examination, the Examiner interprets the claimed parts by weight of each element as based on 100 parts by weight of the entire catalyst that includes Cu, Zn, Al, Si and Pd/Au.
	Claim 2 is also rendered indefinite for depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (Takeuchi, M. et al. Patent number US6,048,820).
	Regarding claims 1 and 3, Takeuchi teaches in Example 6 a catalyst composition comprising:

    PNG
    media_image1.png
    66
    707
    media_image1.png
    Greyscale

The above weight percent of the compounds is converted to parts by weight of each element per 100 parts by weight of the all elements in the catalyst as follows:

wt%
mol.wt.
at.wt.

wt%
parts by wt.
CuO
39.6
79.545
63.546
Cu
31.64
31.64
ZnO
29.7
81.38
65.39
Zn
23.86
23.86
Al2O3
5
101.96
26.982
Al
1.32
1.32
ZrO
22.8
107.2234
91.224
Zr
19.40
19.4
PdO
2.3
122.42
106.42
Pd
2.00
2
SiO2
0.6
60.08
28.086
Si
0.28
0.28


For example, the weight percent of Cu in CuO is calculated by the following formula

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The preamble of claim 1 recites “A catalyst for converting carbon oxide into methanol”, however, MPEP § 2111.02 indicates that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In this instance, the intended use of the claimed catalyst is of no significance to the structure of the catalyst. Accordingly, the intended use in the preamble is not considered to be a limitation of the claim and thus is not given patentable weight. Even if the preamble is given patentable weight, Takeuchi teaches that the catalyst of Example 6 is used in converting CO2, CO and hydrogen to methanol (col. 13, lines 11-26).
	Regarding claim 2, the claim appears to be further limiting the preamble of claim 1 and thus is not given patentable weight for reasons set forth above.
	While parts by weight of Si and weight percent of Pd read on those of claim 1, the parts by weight of Cu, Zn and Al of claim 1 and the Pd weight percent of claim 2 are merely close to those of Takeuchi. MPEP § 2144.05 states that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In this instance, since the instant catalyst has the same utility as that of Takeuchi, i.e. in the conversion of carbon oxide to methanol, evidence of criticality for using the claimed parts by weight has not been shown by the Applicant. Hence, the instant catalyst is prima facie obvious over the catalyst of Takeuchi.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain a catalyst that comprises 40-60 parts by weight of Cu; 25-40 parts by weight of Zn; 2-15 parts by weight of Al; 0.1-3 parts by weight of Si; and a metal, wherein the metal comprises Pd or Au, and the Pd and the Au are independently 0.1-5 wt% based on total weight of Cu, Zn, Al, and Si in the catalyst in view of the teachings of Takeuchi.

Conclusion
	Claims 1-3 are rejected and no claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622